Title: To James Madison from Charles Willson Peale, 30 April 1809
From: Peale, Charles Willson
To: Madison, James


Dear SirMuseum April 30th. 1809.
The Museum has increased very importantly since your visit to Philada. and the order and management of it meets with the approbation of all scientific men who have visited it, foreigners as well as Americans, every one agreeing in the sentiment that it ought to be national Property. I feel no trouble or difficulty in maintaining its order and extended usefulness, except what now arises for want of room to place a great variety of articles in store. And, the profits of Exhibition are anually on the rise, producing an Interest equal to $100,00—which places me in a more comfortable situation than I have had in the former part of my life. Therefore as to myself I have nothing to wish for while I enjoy health. But during the last winter & this Spring I have felt some bodily weaknesses which has brought me seriously to think & now to begin to provide for another state of things, for should I depart, the labours of years might be scattered and lost to the public. My Children are now fully capable of extending the improvements and rendering the Institution a school of improvements and a pleasing retreat of amusement for the learned. The foundation may be extended on so broad a bottom as to imbrace much Science and also be an aid to the mechanic arts, already we display specimens of American Manufactures that does our Country credit. We are frequently visited to know what raw materials the different parts of our country produces. With such means how easy it would be to give lectures on numerous branches that would tend to the advancement of various useful knowledge, therefore in a Political view how immencely important an extended Museum might be rendered. But why need I treat on this subject to a person of your knowledge? I deem it unne[ce]ssary, only, to bring it into your view; it might otherwise be overlooked in the multiplicity of Public concerns. As a place of Public resort for amusement and instruction &c. would it not be an important Establishment at the seat of Government? One weighty objection may be made to that situation, i.e. it would not pay the Int[e]rest of 6 Pr. Cent by Visitors as in Philada. or any other large Cities. But the public donations I know would be greatly encreased perhaps equal in value to that Interest, now, as a private Institution, the donations are very valuable, therefore none can doubt was the influence of Public men exerted, the encrease of articles of great Value would be immencely enhanced. My son Rembrandt is now waiting for an opportunity to return to Paris in order [to] paint Portraits for my Museum, I have engaged to pay him $5000 for 50, which he will paint with all possible expedition of the most distinguished living characters that he can obtain the sittings from in Europe, for after he has done a number in Paris, he will then Visit other Kingdoms. The superior excellence of Rembrandts colouring and good resemblance will give immence value to a Gallery of this kind. When that number is compleated I have but little doubt that by the interest the public will take in it, I shall be enabled to increase the number. If Rembrandt can obtain any advantage of passage in a public Vessel, I can vouch for his fidility and prudence, and it is well known that he possesses good literary talents, which also may be a recom[men]dation of him. Rembrandt, to be in readiness to depart, has broke up house keeping, and is now engaged in painting some portraits in Baltimore, which will enable him to be prepaired to take his departure with one weeks notice.
The subject I have touched on appear to me to be important to my Country, if properly managed is undoubtedly so, I will rest it on your superior judgment, & subscribe with much esteem your friend
C W Peale
